The Honorable David R. Malone State Senator Post Office Box 1048 Fayetteville, Arkansas 72702-1048
Dear Senator Malone:
This is in response to your request for an opinion. Enclosed with your request were portions of Op. Att'y Gen. 95-311 and 95-230. The substantive portion of your request reads:
  Although opinion #95-230 addresses solid waste the two opinions appear to conflict. If the opinions do not conflict, please clarify the distinctions in light of the following question:
  Can the County grant an exclusive franchise to an ambulance company to provide all emergency and non-emergency service in all or part of Washington County? If so, what sort of restrictions or sanctions can be imposed on companies who try to infringe on that franchise?
  Please consider the impact of Ark. Code Ann. Section 14-266-107 on this issue.
In my opinion, the opinions to which you refer, Op. Att'y Gen. 95-311 and 95-230, are consistent. The distinction between the law's treatment of exclusive county franchises for solid waste management and disposal services (permitted) and non-emergency ambulance services (in my opinion not permitted) was explained in Op. Att'y Gen. 87-474, which was relied upon in Op. Att'y Gen. 95-311.
In my opinion, the answer to your first question is "no." See Op. Att'y Gen. 95-311 and 87-474 (copies attached). A response to your second question is therefore unnecessary.
In my opinion, A.C.A. § 14-266-107 (Supp. 1995) is not relevant to your questions because, as noted in Op. Att'y Gen. 87-474, that statute applies only to cities.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh